Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about August 8, 2005, which, after a violation of probation hearing, revoked appellant’s probation and placed her in the custody of the New York State Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
Appellant’s challenge to the violation of probation petition is unpreserved (see Matter of Markim Q., 7 NY3d 405 [2006]), and we decline to review it in the interest of justice. Concur — Tom, J.R, Friedman, Nardelli, Catterson and Malone, JJ.